PER CURIAM.
The trial court entered an order sustaining defendants’ demurrer to one of the causes of action in an amended complaint filed by the plaintiff. The order allowed the plaintiff ten days within which to plead *243further.- -Plaintiff did not plead further, hut no judgment was entered. Plaintiff has attempted to appeal from the order sustaining the demurrer. Such an order is not appealable and this court is. without jurisdiction of the cause, Sandblast v. Oregon Liq. Cont. Com., 177 Or 213, 216, 161 P2d 919, and cases there cited.
The appeal is dismissed.